Citation Nr: 0615731	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-02 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1961 to December 
1962	. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which denied a claim of entitlement to service 
connection for asbestosis as a result of asbestos exposure.

In May 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO, and a transcript of that 
hearing is of record.

In May 2004, the Board remanded this case for additional 
development.  Following development, the case was returned to 
the Board.

The Board notes that the current claim is limited to 
entitlement to service connection for asbestosis as a result 
of asbestos exposure.  As such the Board has recharacterized 
the issue to comply with the August 2002 rating decision.


FINDINGS OF FACT

Asbestosis did not begin in service and it is unrelated to 
service or any event during service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a September 2001 and 
July 2004 correspondence, amongst other documents considered 
by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claim was readjudicated in an August 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  While notice was not provided prior 
to the original decision, the notice that was provided fully 
complied with the statutory requirements.  The veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  The claim was then 
readjudicated.  Thus any error in the timing was harmless, 
the appellant was not prejudiced, and the Board may proceed 
to decide this appeal.  Simply put, there is no evidence any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Background

The veteran and his representative contend that the appellant 
currently suffers from asbestosis caused by asbestos exposure 
while loading and unloading explosives at an ammunition 
depot.  It is requested that the veteran be afforded the 
benefit of the doubt.

While service medical records show complaints and treatment 
for sinusitis in service, they are negative for a chronic 
pulmonary disorder.  On the appellant's October 1962 
separation examination report the lungs and chest were 
evaluated as abnormal due to a congenital defect of the upper 
portion of the sternum and ribs which existed prior to 
service.  He did not have any respiratory or lung disability, 
to include asbestosis.

The service personnel records indicate the veteran's service 
was during peacetime in the army, and his job was an 
ammunition helper. It is unclear from the available records, 
the veteran's statements, and his May 2003 personal hearing 
testimony whether he was exposed to asbestos during active 
service. The veteran reported the presence of asbestos in 
packing material around munitions which he handled in 
service; as well as asbestos dust in ammunition bunkers in 
which he worked.  He also reported post service exposure to 
asbestos as a welder, truck driver, and as an auto mechanic 
working with asbestos brake pads.  The veteran also worked in 
the coal mining industry from approximately 1977 to 1988.  

A January 1989 West Virginia Pneumoconiosis Board determined 
that the veteran suffered from that disease. 

A Social Security Administration (SSA) determination dated in 
December 1991 was received subsequent to the May 2004 Board 
remand.  This award revealed the veteran was considered 
disabled from 1990 due to chronic lumbar strain and chronic 
obstructive pulmonary disease (COPD).  A January 1991 private 
chest examination ordered in regards to the SSA claim 
diagnosed evidence of coal miner's pneumoconiosis, and 
possible histoplasmosis or silicosis.  There was no diagnosis 
of asbestosis in the accompanying medical evidence.

In January 2002, W. Allen Oaks, M.D., noted that he reviewed 
chest x-rays from June 2000 for the presence and 
classification of pneumoconiosis.  He noted pleural 
thickening in the minor fissure, and numerous calcified 
granulomas, bilaterally.  No parenchymal infiltrates or mass 
was seen.  He opined that based on the medical history, which 
was inclusive of a significant occupational exposure to 
asbestos dust, physical examination and the chest 
radiographs, the diagnosis of asbestosis was established 
within a reasonable degree of medical certainty.

Subsequently, a March 2002 VA medical report noted findings 
of moderately severe restrictive ventilatory defect.  A 
history of underground coal mining and civilian plus military 
asbestos exposure was noted.  The impression was probably a 
combination of restrictive and obstructive pulmonary 
disorder; a history of asbestos exposure, and a notation of 
questionable asbestosis.

In May 2003, the veteran presented testimony at the RO.  He 
discussed how and when he was exposed to asbestos both in-
service and postservice.
 
On VA examination in July 2003, the examiner reviewed the 
veteran's claims file in its entirety.  He noted that the 
veteran reported exposure to asbestosis used in ammunition 
crates and in the walls and pipes overhead.  The service 
discharge examination revealed no lung problems.  Subsequent 
to service the veteran worked in the coal mines until the 
1980s.  He also worked with car brakes and other items 
containing asbestos.  A January 1981 x-ray taken for the SSA 
claim revealed evidence of pneumoconiosis, and a question of 
histoplasmosis or silicosis.  The veteran was diagnosed in 
1991 with COPD.  At a November 2002 examination a history of 
asbestos exposure was mentioned.  X-rays revealed bilateral 
calcified granulomas, and no lung masses or infiltrates.  The 
impression was probable combination of restrictive and 
obstructive disease, a question of COPD, and a history of 
asbestos exposure.  

Following the physical examination in July 2003 the examiner 
opined that it was possible that the veteran had some 
exposure to asbestos on active duty, however, there was no 
sign of asbestosis on either computerized tomography or 
pulmonary function testing.  

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. VA 
Manual 21-1, Part VI, paragraph 7.21; VAOPGCPREC 4-2000; 65 
Fed Reg. 33422 (2000).

There is no objective evidence of record that the veteran 
suffered from any chronic pulmonary abnormality during 
service. Approximately thirty-nine years after service in 
2002, Dr Oaks interpreted a chest X-ray as compatible with 
pulmonary asbestosis, and the impression was asbestosis. 
Asbestosis was not, however, associated with the veteran's 
military service either by history or by the opinion of the 
physician.  The examiner noted a significant post service 
occupational exposure to asbestos dust.  

In this case, Dr. Oaks diagnosed the veteran with asbestosis 
without indicating any nexus to service.  He did not indicate 
that the claims files were reviewed prior to rendering his 
opinion, and what if any effect other risk factors played in 
the development of his current lung disabilities. The Board 
notes that Dr. Oaks is not a respiratory specialist.  At 
best, Dr. Oaks finds that the appellant has asbestosis.  He 
does not link asbestosis to service.

In contrast, the July 2003 VA respiratory examiner reviewed 
the veteran's claims files, and medical treatment records.  
In addition a radiologist reviewed and verified the 
examination results.  The examiner then opined, based on the 
review of claims files and the medical evidence, that there 
was no evidence of any current asbestosis or other asbestos 
related lung disorder. Moreover, the examiner did not link a 
current lung disorder to service.

Accordingly, because entitlement to service connection 
requires medical evidence of an etiologic relationship 
between a current disability and events inservice, or a 
disease incurred, entitlement to service connection for 
asbestosis due to asbestos exposure must be denied. 38 
U.S.C.A. § 1131.  Simply put, the preponderance of the 
evidence is against finding that the veteran has asbestosis 
due to asbestos exposure in military service.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in-service or an injury or disease 
incurred there). Thus, entitlement to service connection is 
denied.

In reaching this decision the Board notes that while lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because lay persons are not trained in 
the field of medicine, they are not competent to provide 
nexus evidence linking a current disorder to service. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, the veteran's statements and testimony, as well as 
any statement by his representative, which address the 
etiology of the disability, are not competent evidence.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis due to 
asbestos exposure is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


